Citation Nr: 0909699	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a scar on the 
left side of the neck.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a scar on the 
left eye.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a scars of the 
feet.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a rash on the 
legs.

7.  Entitlement to service connection for disc herniation at 
L5-S1 and L4-L5, degenerative disc disease at L5-S1, spinal 
stenosis, and chronic adhesions of the back.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hiatal hernia. 

9.  Evaluation of residuals of removal of basal cell cancer, 
right temple, currently rated as 0 percent disabling.  

10.  Evaluation of residuals of removal of basal cell cancer, 
middle of the back, currently rated as 0 percent disabling.  

11.  Evaluation of residuals of removal of basal cell cancer, 
left shoulder, currently rated as 0 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

A hearing at the Central Office in front of the undersigned 
Veterans Law Judge was held in October 2008.  A transcript of 
the hearing has been associated with the claim file.  

The issues of entitlement to service connection for disc 
herniation at L5-S1 and L4-L5, degenerative disc disease at 
L5-S1, spinal stenosis, and chronic adhesions of the back; 
and evaluation of residuals of removal of basal cell cancer, 
right temple, residuals of removal of basal cell cancer, 
middle of the back, and, residuals of removal of basal cell 
cancer, left shoulder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury and 
bilateral hearing loss disability was denied by the RO in a 
decision of January 1993.  The Veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's January 1993 rating 
decision is cumulative.

3.  Service connection for scars on the left side of the 
neck, scar of the left eye, scars of the feet, and rash of 
the legs, was denied by the RO in a decision of April 1994.  
The Veteran was informed of the decision and he did not 
appeal.

4.  The evidence submitted since the RO's April 1994 rating 
decision is cumulative.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the January 1993 rating decision 
which denied service connection for residuals of a back 
injury is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The January 1993 rating decision denying service 
connection for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105(c)(West 2002).

4.  Evidence received since the January 1993 rating decision 
which denied service connection for bilateral hearing loss 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The April 1994 rating decision denying service connection 
for scars on the left side of the neck is final.  38 U.S.C.A. 
§ 7105(c)(West 2002).

6.  Evidence received since the April 1994 rating decision 
which denied service connection for scars on the left side of 
the neck is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  The April 1994 rating decision denying service connection 
for scar on the left eye is final.  38 U.S.C.A. § 
7105(c)(West 2002).

8.  Evidence received since the April 1994 rating decision 
which denied service connection for a scar on the left eye is 
not new and material and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

9.  The April 1994 rating decision denying service connection 
for scars on the feet is final.  38 U.S.C.A. § 7105(c)(West 
2002).

10.  Evidence received since the April 1994 rating decision 
which denied service connection scars on the feet is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

11.  The April 1994 rating decision denying service 
connection for a rash on the legs is final.  38 U.S.C.A. § 
7105(c)(West 2002).

12.  Evidence received since the April 1994 rating decision 
which denied service connection for a rash on the legs is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's request to reopen his claim for service 
connection for residuals of a back injury, bilateral hearing 
loss disability, a scar on the left side of the neck, a scar 
on the left eye, scars on the feet and a rash on the legs.  
In VCAA letters of September 2005 and August 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice with respect to 
the degree of disability and the effective date of the award 
as required by Dingess, supra, was provided in the August 
2006 letter.  The notices predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his 
request to reopen his claim for service connection for 
residuals of a back injury, a scar on the left side of the 
neck, bilateral hearing loss disability, scar on the left 
eye, scars on the feet, and a rash on the legs because the 
evidence is adequate to address the appeal.  Under the facts 
of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  There is no 
competent evidence of a nexus to service.  The Board has 
carefully considered the Court's language in McLendon that 
the threshold for showing this association is a low one.  
However, there is a threshold.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, service treatment records, VA 
outpatient treatment records, private medical treatment 
records and Social Security Agency (SSA) records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Veteran seeks to reopen his claim for service connection 
for residuals of a back injury, bilateral hearing loss 
disability, a scar on the left side of the neck, a scar on 
the left eye, scars on the feet and rash on the legs.  In a 
June 1992 rating decision service connection for a back 
injury and hearing loss disability in the right ear was 
initially denied on the basis that while service treatment 
records showed the Veteran had been treated for back pain and 
ear pain, the separation physical showed the Veteran's back 
and ears normal, the audiological examination did not show 
any hearing loss disability and there was no evidence of the 
disabilities at the time.  It was noted the Veteran did not 
report for a VA examination.  In a rating decision of January 
1993 service connection for a back injury and hearing loss 
was denied after the Veteran underwent a VA examination.  
Service connection was denied on the basis that while there 
was evidence of bilateral hearing loss and recurrent 
lumbosacral strain, there was no evidence of a nexus to 
service or incurrence of bilateral hearing loss within a year 
from service.  The Veteran was informed of the decision and 
he did not appeal it.  Consequently, that decision is final.  
38 U.S.C.A. § 7105.

In a rating decision of April 1994 service connection for 
scars on the left side of the neck, scar on the left eye, 
scars of the feet and a rash on the legs, was denied.  
Service connection for a scar on the left side of the neck 
was denied on the basis that while service treatment records 
showed the Veteran had a cyst in service and there was 
evidence of an acne papule at the VA examination, there was 
no evidence of a nexus to service.  In regards to the scar on 
the left eye, service connection was denied on the basis that 
while the VA examination showed a pigmented scar on the 
conjunctiva of the left eye, service treatment records did 
not show an injury to the left eye and there was no evidence 
of a nexus to service.  In regards to the scars on the feet, 
service connection was denied on the basis that while the VA 
examination found status post callous excision of both medial 
anterior calcaneal cuboid aspects of both feet, service 
treatment records were silent for any problems with the feet 
in service and there was no evidence of a nexus to service.  
In regards to the rash on the legs, service connection was 
denied on the basis that while the VA examination found 
hypopigmented macules on both sides of the legs and the 
Veteran reported a history of whitish macules on the legs, 
there was no evidence of a rash on the legs in service and 
there was no evidence of a nexus to service.  The Veteran did 
not appeal the decision and it became final.  38 U.S.C.A. § 
7105.

The RO's January 1993 and April 1994 decisions are final 
based upon the evidence then of record.  A prior final 
decision will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In this case, the appellant filed a claim to reopen in July 
2005.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

        Bilateral hearing loss Disability

At the time of the prior denial for bilateral hearing loss 
disability, service treatment records, private medical 
treatment records and a VA examination report were 
considered.  Specifically, the evidence included: service 
treatment records showing that in January 1982 the Veteran 
was seen for pain in his right ear and was treated with 
Tylenol; and a separation physical of August 1985 showing the 
following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
5
10
20
30
LEFT
15
10
10
10
5
25

Also of record was a September 1991 DD Form 2246 the Veteran 
was noted to complain of slight loss of hearing in the right 
ear; VA outpatient treatment records of April 1986 showing 
that the Veteran was treated for otitis media of the right 
ear; and a VA audiological examination of November 1992 
showing the ear canals and drums normal bilaterally, showing 
mild to moderate bilateral high frequency hearing loss, and 
showing the following puretone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
25
20
LEFT
X
10
10
30
30

Added to the record since the January 1993 decision are VA 
outpatient treatment records of January 2008 showing an 
assessment of bilateral hearing loss; VA outpatient treatment 
records of July 2008 noting the Veteran reported hearing loss 
since service; and, testimony from the Veteran at the October 
2008 hearing where he testified that he experienced hearing 
loss since 1981 while he was in basic training.  Additional 
VA outpatient treatment records, SSA records and private 
medical treatment records were submitted, however, these 
records did not contain any evidence regarding the Veteran's 
bilateral hearing loss disability.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The submitted SSA records, VA outpatient 
treatment records, private medical treatment records and 
testimony provided are not new and material.  Rather, the 
evidence is cumulative.  Specifically the Veteran has not 
submitted any evidence of a nexus to service or incurrence 
within a year from service regarding bilateral hearing loss 
disability since the last final disallowance of January 1993.  
Recent VA outpatient treatment records establish that the 
Veteran has bilateral hearing loss.  However, the fact that 
the appellant had bilateral hearing loss had been previously 
established.  Such evidence is duplicative.  The Board notes 
that at the time of the prior denial there was evidence of 
hearing loss.  While the hearing loss did not meet the 
standards under 38 C.F.R. § 3.385 to be considered a 
disability for VA purposes, evidence of hearing loss was of 
record.  The newly submitted evidence continues to show 
bilateral hearing loss, however, no evidence has been 
introduced of hearing loss that meets the standards of 
38 C.F.R. § 3.385.  No new audiological examination showing 
puretone thresholds has been submitted since the prior 
denial.  Therefore, the evidence is not new.  

Similarly, the Veteran's own assertions at the hearing, in 
essence, that he has a bilateral hearing loss disability 
which started in service, are duplicative of his prior claim.  
The fact that the Veteran had bilateral hearing loss has not 
been in dispute.  Rather, the evidence lacked a nexus to 
service.  The recent evidentiary submissions do not tend to 
establish an unestablished fact as it does not show that a 
bilateral hearing loss disability is related to service or 
that it was incurred within one year from service.  None of 
the evidentiary defects present at the time of the previous 
decision have been resolved.  Therefore, the claim is not 
reopened.  There is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	Scars on the left side of the neck

At the time of the prior denial for scars on the left side of 
the neck service treatment records, private medical treatment 
records and a VA examination report were considered.  
Specifically, the evidence included: service treatment 
records showing that in October 1981 the Veteran was seen for 
a lump on the left side of the neck which had been there for 
a month, discoloration on the left side of the neck with a 
small amount of edema, and a diagnosis of a cyst which was 
resolving; service treatment records of December 1981 which 
showed the Veteran was treated for a wound on the neck, and 
noting he had an abscess; a separation physical of August 
1985 which showed the Veteran's head, face, neck and scalp as 
normal, and a scar on the abdomen; a VA examination report of 
November 1992 showing the Veteran's head, face and neck as 
normal; and a VA examination report of August 1993 noting a 
history of a cyst removal on he left outer auricular area and 
an assessment of small acne papule on the left neck.  

Added to the record since the April 1994 decision is 
testimony from the Veteran at the October 2008 hearing where 
he testified that the scar on the left side of the neck was 
caused in service while he was training on the field when 
grenade simulators exploded.  Additional VA outpatient 
treatment records, SSA records and private medical treatment 
records were submitted, however, these records did not 
contain any evidence regarding the Veteran's scar on the left 
side of the neck.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The submitted SSA records, VA outpatient 
treatment records, private medical treatment records and 
testimony provided are not new and material.  Rather, the 
evidence is cumulative.  Specifically the Veteran has not 
submitted any evidence of a nexus to service since the last 
final disallowance of April 1994.  The only submission are 
the Veteran's own assertions which are cumulative of his 
initial claim, in essence, that he has a scar on the left 
side of his neck which was incurred in service.  The Board 
notes that at the time of the prior denial the Veteran was 
noted to have a small acne papule on the left side of the 
neck but no scar was noted.  The Board acknowledges that the 
Veteran testified at the hearing that he has a scar on the 
left side of the neck which bleeds from time to time.  
Moreover, a veteran is competent to report things which come 
through his senses, such as a scar.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the veteran, at the time of 
the prior denial, had already stated he had a scar on the 
left side of his neck.  He was competent to state he had a 
scar then as he is competent now.  The basis of the denial 
was a lack of a nexus to service.  The recent evidentiary 
submissions do not tend to establish an unestablished fact as 
it does not show that the Veteran has a scar on the left side 
of the neck which is related to service.  The evidentiary 
defect present at the time of the previous decision has not 
been resolved.  Therefore, the claim is not reopened.  There 
is no doubt to be resolved.  See Gilbert supra.



	Scar on the left eye

At the time of the prior denial for scars on the left eye 
service treatment records, private medical treatment records 
and a VA examination report were considered.  Specifically, 
the evidence included: a separation physical of August 1985 
which showed the Veteran's head, face, neck, scalp and eyes 
as normal, a scar on the abdomen, and visual acuity of 20/30 
on the right eye and 20/20 on the left eye; a VA examination 
report of November 1992 showing the Veteran's head, face and 
neck as normal; and a VA examination report of July 1993 
noting a small pigmented scar of the conjunctive of the left 
eye at the nasal aspect without extension to the globe or the 
visual axis, and noting visual acuity of 20/25 uncorrected 
for distance in the right eye, corrected at 20/20, vision for 
distance in the left eye uncorrected at 20/40, corrected at 
20/60, near vision uncorrected in the right eye at 20/20 and 
20/30 in the left eye, corrected to 20/40 in both eyes.  

Added to the record since the April 1994 decision is 
testimony from the Veteran at the October 2008 hearing where 
he testified that he incurred the scar in the left eye while 
he was training on the field when grenade simulators 
exploded.  Additional VA outpatient treatment records, SSA 
records and private medical treatment records were submitted, 
however, these records did not contain any evidence regarding 
the Veteran's scar in the left eye.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The submitted SSA records, VA outpatient 
treatment records, private medical treatment records and 
testimony provided are not new and material.  Rather, the 
evidence is cumulative.  At the time of the prior denial 
there was evidence of a scar in the left eye, but no nexus to 
service.  Specifically the Veteran has not submitted any 
evidence of a nexus to service since the last final 
disallowance of April 1994.  The only submission are the 
Veteran's own assertions which are cumulative of his initial 
claim, in essence, that he has a scar in the left eye which 
was incurred in service.  The recent evidentiary submissions 
do not tend to establish an unestablished fact as it does not 
show that the Veteran has a scar in the left eye that it is 
related to service.  The evidentiary defect present at the 
time of the previous decision has not been resolved.  
Therefore, the claim is not reopened.  There is no doubt to 
be resolved.  See Gilbert supra.

	Scars on feet

At the time of the prior denial for scars his feet service 
treatment records, private medical treatment records and a VA 
examination report were considered.  Specifically, the 
evidence included: a separation physical of August 1985 which 
showed the Veteran's feet and lower extremities as normal and 
a scar on the abdomen; and a VA examination report of August 
1993 noting minimal callus formation of both calcaneal cuboid 
areas with a 2 cm healed scar formation bilaterally, a left 
fifth toe plantar surface callus and an assessment of status 
post callus excision of both medial anterior calcaneal cuboid 
aspects of both feet.  

Added to the record since the April 1994 decision is 
testimony from the Veteran at the October 2008 hearing where 
he testified that he suffered from blisters while in training 
which caused scars that form calluses constantly.  Additional 
VA outpatient treatment records, SSA records and private 
medical treatment records were submitted, however, these 
records did not contain any evidence regarding the Veteran's 
scars on the feet.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The submitted SSA records, VA outpatient 
treatment records, private medical treatment records and 
testimony provided are not new and material.  Rather, the 
evidence is cumulative.  Specifically the Veteran has not 
submitted any evidence of a nexus to service since the last 
final disallowance of April 1994.  At the time of the prior 
denial there was evidence of scars and calluses on the feet 
but no nexus to service.  The only submission since the 
denial are the Veteran's own assertions which are cumulative 
of his initial claim, in essence, that he has scars on his 
feet which were incurred in service.  The recent evidentiary 
submissions do not tend to establish an unestablished fact as 
they do not show that the Veteran has scars on the feet that 
are related to service.  The evidentiary defect present at 
the time of the previous decision has not been resolved.  
Therefore, the claim is not reopened.  There is no doubt to 
be resolved.  See Gilbert supra.

        Rash on the legs

At the time of the prior denial for rash on the legs service 
treatment records, private medical treatment records and a VA 
examination report were considered.  Specifically, the 
evidence included: a separation physical of August 1985 which 
showed the Veteran's lower extremities as normal; and a VA 
examination report of August 1993 noting the Veteran reported 
noticing a small pinpointed whitish macule on both legs after 
returning from Panama in 1983, that he was treated by a medic 
and was told they were sand fly bites, and that he noticed 
additional whitish lesions after coming back from deployment 
in 1985.  The examination noted scattered hypopigmented 
macules in the extremities of questionable etiology.  

Added to the record since the April 1994 decision is a 
private medical treatment record of January 2004 which shows 
the Veteran's skin showed good tone and turgor with no 
rashes, lesions or petechia; and testimony from the Veteran 
at the October 2008 hearing where he testified that his rash 
has been left untreated.  Additional VA outpatient treatment 
records, SSA records and private medical treatment records 
were submitted, however, these records did not contain any 
evidence regarding the Veteran's rash on the legs.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The submitted SSA records, VA outpatient 
treatment records, private medical treatment records and 
testimony provided are not new and material.  Rather, the 
evidence is cumulative.  Specifically the Veteran has not 
submitted any evidence of a nexus to service since the last 
final disallowance of April 1994.  At the time of the prior 
denial there was evidence of hypopigmented macules on the 
legs but no nexus to service.  Regarding the private medical 
treatment records of January 2004, they do not establish a 
nexus to service.  Rather, they show no rash on the legs.  
Moreover, the Veteran's own assertions at the hearing, in 
essence, that he has a rash on his legs which was incurred in 
service, are cumulative of his initial claim.  The recent 
evidentiary submissions do not tend to establish an 
unestablished fact as they doe not show that the Veteran has 
a rash on his legs that is related to service.  The 
evidentiary defect present at the time of the previous 
decision has not been resolved.  Therefore, the claim is not 
reopened.  There is no doubt to be resolved.  See Gilbert 
supra.

	Residuals of a back injury

At the time of the prior denial for residuals for a back 
disability service treatment records, private medical 
treatment records and a VA examination report were 
considered.  Specifically, the evidence included: service 
treatment records of November 1981 showing the Veteran 
injured his low back while stretching and was diagnosed with 
low back strain; a separation physical of August 1985 which 
showed the Veteran's spine and other musculoskeletal system 
as normal; VA outpatient treatment records of November 1987 
showing the Veteran sought treatment for low back pain; and a 
VA examination report of November 1992 noting tender 
lumbosacral muscles and a diagnosis of mild recurrent 
lumbosacral strain.  

Added to the record since the January 1993 decision are: an 
October 1995 CT of the back showing a large left paracentral 
disc herniation at L5-S1 which was causing compression on the 
left S1 nerve root, a suggestion of some cephalad migration 
of the extruded fragment, and minimal bulge of the annulus at 
L4-L5; x-rays of November 1995 showing a metallic catheter 
with its tip at the level of L5-S1; a November 1995 letter 
from the Veteran's private physician, Dr. L.S.S., noting the 
Veteran reported being in a motor vehicle accident in 1995 
during which he injured his back, a diagnosis of disc 
herniation at L5-S1 with compression of the S1 nerve root by 
an extruded fragment, and an opinion that the Veteran's disc 
herniation was a result of the motor vehicle accident; 
private medical treatment records of November 1995 showing 
the Veteran underwent a lumbar microdiscectomy at L5-S1 left 
with a post operative diagnosis of L5-S1 disc protrusion; a 
January 1996 letter from the Veteran's private physician, Dr. 
G.C.K., noting the Veteran was continuing to experience 
stiffness in his low back; a January 1996 letter from the 
Veteran's private physician, Dr. L.S.S., stating the Veteran 
continued to improve after his microdiskectomy and continues 
to experience intermittent numbness in his legs; a June 1996 
MRI of the back showing postoperative changes at the L5-S1 
level, evidence of left paracentral fibrosis which displaces 
the nerve root somewhat posteriorly or medially with the 
right nerve appearing undisturbed, and degenerative disc 
disease at the L5-S1 level; private medical treatment records 
of September 1996 noting a diagnosis of post laminectomy 
syndrome with fibrosis and lumbosacral neuritis; a January 
1997 letter from his private physician, Dr. L.S.S., stating 
the Veteran was still having lots of problems with his low 
back, noting a recent MRI showed a small recurrence of a disc 
herniation, and noting lumbar instability; a post-operative 
report of February 1997 showing the Veteran underwent a 
decompression laminectomy for correction of spinal and 
foraminal stenosis and facectomy at L5-S1, excision of 
chronic adhesions, and re-exploration of L5-S1 excision of 
recurrent herniated disc L5-S1 on the left; private medical 
treatment records of March 1997 showing diagnoses of 
recurrent herniated disc at L5-S1, spinal stenosis, and 
chronic adhesions; a March 1997 letter from the Veteran's 
private physician, Dr. A.M.A., noting the Veteran complained 
of moderately severe spasm in the lumbosacral area  and 
noting proposed treatment for persistent muscle spasm in the 
lumbar region; a July 1997 Social Security disability 
determination noting the Veteran was awarded disability for a 
back disorder (discogenic and degenerative) from an injury to 
the back from a motor vehicle accident in September 1995; x-
rays of July 1999 showing disc degeneration at L5-S1, less 
than normal lumbar lordosis, and facet joint sclerosis in the 
lower levels; private medical treatment records of July 1999 
showing the Veteran was in a motor vehicle accident in 1995 
and an assessment of status post micro-discectomy and lumbar 
laminectomy; private medical treatment records of 
indiscernible date showing the Veteran was diagnosed with 
back strain; private medical treatment records of January 
2004 showing the Veteran underwent a laminectomy in 1997; an 
MRI of February 2006 showing posterior paracentral herniated 
nucleus pulposus with disc extending into the left lateral 
recess posterior displacing at L4-5 with mild to moderate 
right foraminal narrowing and spinal stenosis, degenerative 
broad based posterior and somewhat right paracentral disc 
herniation with displacing of the right S1 nerve root at L5-
S1 with chronic left laminectomy defect and moderately severe 
left and moderate right foraminal narrowing, and cauda equine 
aggregated at the L5 vertebral body; a May 2006 post-
operative report showing a diagnosis of L4-L5 disk herniation 
with L5-S1 spondylosis and history of previous surgery; 
private medical treatment records of July 2006 showing 
diagnoses of low back pain, unspecified thoracic or 
lumbosacral neuritis or radiculitis, and unspecified 
backache; May 2008 VA outpatient treatment records showing 
the Veteran underwent a foraminotomy at L4-5, L5, removal of 
spinal hardware; VA outpatient treatment records of October 
2008 noting the Veteran's reports of low back pain radiating 
to the left lower extremity; and testimony from the Veteran 
at the October 2008 hearing where he testified that he had 
had five back surgeries and was scheduled for a fifth and 
that his back problems started in service.  Additional VA 
outpatient treatment records and private medical treatment 
records were submitted, however, these records did not 
contain any evidence regarding the Veteran's rash on the 
legs.  

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  Specifically the Veteran has not 
submitted any evidence of a nexus to service since the last 
final disallowance of January 1993.  At the time of the prior 
denial there was evidence of a single complaint of low back 
strain in service, post-service evidence of a back 
disability, specifically, mild recurrent lumbosacral strain, 
but no nexus to service.  The Veteran has submitted numerous 
private medical treatment records and VA outpatient treatment 
records as well as letters from his private physicians which 
document continued complaints of and treatment for back 
problems, and testimony at the hearing.  However, none of the 
evidence submitted cures the evidentiary defect which existed 
at the time of the prior denial, specifically, none of the 
evidence shows a nexus to service.  Rather, the evidenced is 
cumulative of the evidence then of record.  Moreover, the 
Veteran's testimony at the hearing is cumulative of his 
initial claim, in essence, that his back problems are due to 
service.  The recent evidentiary submissions do not tend to 
establish an unestablished fact as they do not show that the 
Veteran's recurrent lumbosacral strain is related to service.  
The evidentiary defect present at the time of the previous 
decision has not been resolved.  Therefore, the claim is not 
reopened.  There is no doubt to be resolved.  See Gilbert 
supra.

Hiatal hernia

Service connection for hiatal hernia was granted in a rating 
decision of June 1992.  In June 1994 the RO proposed to sever 
service connection for hiatal hernia.  The severance was 
effectuated in a rating decision of September 1994.  The 
determination is both a severance and a denial.

The basis of the severance was that hiatal hernia was not an 
injury induced disability, and that subsequent to 1985, he 
did not have active duty, active service or active duty for 
training.  Since that determination no pertinent facts have 
changed.  The appellant did not have qualifying service that 
could have led to the grant of service connection.  



ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is denied.

The application to reopen the claim for service connection 
for a scar on the left side of the neck is denied.

The application to reopen the claim for service connection 
for a scar on the left eye is denied.

The application to reopen the claim for service connection 
for scars on the feet is denied.

The application to reopen the claim for service connection 
for a rash on the legs is denied.

The application to reopen the claim for service connection 
for residuals of a back injury is denied.

The application to reopen the claim for service connection 
for hiatal hernia is denied.


REMAND

"When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  38 U.S.C. § 
7104(b) (However, if a Veteran's claim does not have the same 
factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, service connection for residuals of a back 
injury, specifically recurrent lumbar strain, was denied in a 
rating decision of January 1993.  Private medical treatment 
records dated between 1995 and 2006 show diagnoses of disc 
herniation at L5-S1 and L4-L5, degenerative disc disease at 
L5-S1, spinal stenosis and chronic adhesions of the back.  
This constitutes a new claim for service connection for these 
disabilities.  Therefore, the RO must adjudicate the claim 
and issue a rating decision. 

Finally, the Board notes that in a rating decision of March 
2007 the RO granted service connection for residuals of 
removal of basal cell cancer of the right temple, the middle 
of the back, and the left shoulder and assigned a 0 percent 
evaluation to each of the disabilities.  In a VA Form 9 of 
June 2008 the Veteran stated that he was submitting evidenced 
that "clearly depicts how badly [he] suffers from these 
injuries."  The Board finds that this statement can 
reasonably be construed as an NOD with the evaluation of the 
service connected residuals of removal of basal cell cancer 
of the right temple, middle of the back and the left 
shoulder.  38 C.F.R. § 20.201.  However, a review of the 
record shows that the RO has not issued a statement of the 
case (SOC) with regard to this claim.  These issues must be 
remanded for the preparation of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim 
for service connection for disc 
herniation at L5-S1 and L4-L5, 
degenerative disc disease at L5-S1, 
spinal stenosis and chronic adhesions 
of the back and issue a rating 
decision.

2.  The RO must issue the Veteran a 
statement of the case (SOC) concerning 
the issues of evaluation of residuals 
of removal of basal cell cancer, right 
temple; residuals of removal of basal 
cell cancer, middle of the back; and, 
removal of basal cell cancer, left 
shoulder. If, and only if, he perfects 
an appeal concerning these additional 
issues should they be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


